Appeal by defendant from a judgment of the County Court, Suffolk County (Doyle, J.), rendered January 12,1981, convicting her of attempted robbery in the first degree, on a plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with appellant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw is granted (see Anders v California, 386 US 738; People v Pearson, 62 AD2d 1043; People v Foster, 58 AD2d 814; cf. People v Gonzalez, 47 NY2d 606). Titone, J. P., Weinstein, Gulotta and Niehoff, JJ., concur.